Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 31, 2022

                                            No. 04-22-00469-CV

                            IN RE Rafael RAMIREZ and Reynaldo Flores

                                            Original Proceeding 1

                                                   ORDER

        On August 1, 2022, relators filed a petition for writ of mandamus and writ of prohibition.
After considering the petition and record, this court concludes it is without jurisdiction over this
petition. See TEX. GOV’T CODE ANN. § 22.221(a), (b); Chenault v. Phillips, 914 S.W.2d 140, 141
(Tex. 1996) (orig. proceeding) (per curiam); In re Haarmann, No. 13-12-00372-CR, 2012 WL
2359897, at *1 (Tex. App.—Corpus Christi–Edinburg June 18, 2012, orig. proceeding) (mem.
op.). Accordingly, relators’ petition for writ of mandamus and writ of prohibition is DISMISSED.

        It is so ORDERED on August 31, 2022.



                                                                     _____________________________
                                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021DC001263JA, styled Mercedes-Benz Financial Services USA LLC vs.
Rafael Ramirez, pending in the Justice Court, Precinct 1, Place 1, Webb County, Texas, the Honorable Juan Paz Jr.
presiding.